870 So. 2d 964 (2004)
Alfredo ZITO, Appellant,
v.
JEFF HARDING, INC. and AIG Claim Services, Inc., Appellees.
No. 1D04-0758.
District Court of Appeal of Florida, First District.
April 28, 2004.
Monte R. Shoemaker, Altamonte Springs, for appellant.
No appearance for appellees.
PER CURIAM.
Alfredo Zito appeals an order of the Judge of Compensation Claims dismissing his petition for benefits, without prejudice, based on his failure to comply with certain statutory pleading requirements. We dismiss the appeal as being taken from a nonfinal, nonappealable order. See Garcia v. New Industrial Techniques, 678 So. 2d 467 (Fla. 1st DCA 1996); see also Augustin v. Blount, Inc., 573 So. 2d 104 (Fla. 1st DCA 1991). We have considered appellant's request to treat this proceeding as seeking extraordinary writ relief, but deny that request. Appellant has failed to demonstrate that the remedy afforded by appeal from a final order will be inadequate, or that any other form of extraordinary writ relief is warranted.
APPEAL DISMISSED.
KAHN, VAN NORTWICK and POLSTON, JJ., concur.